In three related child protective proceedings pursuant to Family Court Act article 10, the father appeals from (1) a fact-finding order of the Family Court, Orange County (Klein, J.), dated July 18, 2006, which, after a hearing, found, in effect, that the subject children were derivatively neglected, and (2) an order of disposition of the same court dated January 8, 2007, which, upon the fact-finding order, determined, inter alia, that the children should remain in the custody of the Orange County Department of Social Services.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as the fact-finding order was superseded by the order of disposition and is brought up for review on the appeal from the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
The petitioner had the burden of proving, by a preponderance of the evidence, that the father neglected the subject children (see Family Ct Act § 1012 [f], § 1046 [b] [i]; Nicholson v Scoppetta, 3 NY3d 357, 368 [2004]). The petitioner satisfied that burden with evidence that, inter alia, the father was convicted of multiple sexual abuse crimes against child victims other than the subject children. A derivative finding of neglect should be made where the evidence of abuse of another child or children demonstrates such an impaired level of parental judgment as to create a substantial risk of harm for any child in the respondent’s care (see Matter of Ian H., 42 AD3d 701 [2007]; Matter of Amber C., 38 AD3d 538, 540 [2007]; Matter of Nicole G., 274 AD2d 478, 479 [2000]; Matter of Dutchess County Dept. of Social Servs. [Noreen K.], 242 AD2d 533, 534 [1997]; Matter of Dutchess County Dept. of Social Servs. v Douglas E., 191 AD2d 694, 694 [1993]).
The father’s remaining contentions are either unpreserved for appellate review or without merit. Fisher, J.E, Covello, Angiolillo and Belen, JJ, concur.